NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOSE ARMANDO GONZALO PAULETTE, )
                               )
          Appellant,           )
                               )
v.                             )                Case No. 2D18-2803
                               )
STATE OF FLORIDA,              )
                               )
          Appellee.            )
                               )

Opinion filed May 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Keith P. Spoto, Judge.

Jose Armando Gonzalo Paulete, pro se.




PER CURIAM.


              Affirmed.


CASANUEVA, SALARIO, and BADALAMENTI, JJ., Concur.